Citation Nr: 1819013	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-31 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1966 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied entitlement to a TDIU. 

The Board previously remanded this matter in October 2015 for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). In March 2011, the Veteran had a hearing before a Veterans Law Judge who is no longer available to render a decision on this appeal. A copy of that transcript is of record. The Veteran responded that he did not wish for another hearing via November 2017 correspondence; thus, the Board will proceed with adjudication of this appeal.  

This case was previously before the Board in May 2011 when the issue on appeal was entitlement to an increased disability rating for posttraumatic stress disorder (PTSD), then rated as 30 percent disabling. At that time, a staged rating was granted, maintaining the 30 percent rating through March 2, 2011 and granting a 50 percent disability rating thereafter. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), asserting that the Board had failed to consider whether the Veteran is entitled to a TDIU in accordance with Rice v. Shinseki, 22 Vet. App. 441 (2009). Ultimately, the Court granted a Joint Motion for Remand (JMR) of the parties (VA Secretary and the Veteran) in December 2011. That decision did not disturb the Board's decision with respect to the disability rating for PTSD, finding only that the Board had failed to consider entitlement to a TDIU.

In October 2015, the Board remanded the claim to be referred to the Director of Compensation Service for consideration of whether entitlement to a TDIU was warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b). In March 2016, the Director of Compensation Service (Director) recommended a denial of the claim on extraschedular basis. The case has now been returned to the Board for further appellate review. As the Director has considered the matter in the first instance, the Board now has jurisdiction to consider the merits of the claim.

Following the most recent adjudication of the claim in the March 2016 Supplemental SOC (SSOC), additional pertinent evidence was added to the claims file. However, the Veteran waived her right to have the Agency of Original Jurisdiction (AOJ) initially consider this evidence in a November 2017 statement. 38 C.F.R. §§ 20.800, 20.1304 (2017).


FINDINGS OF FACT

1. Pursuant to an October 2015 Board remand and the provisions of 38 C.F.R. § 4.16(b), the VA Director of Compensation Service denied entitlement to a TDIU on an extraschedular basis.

2. The Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD.


CONCLUSION OF LAW

The criteria for a TDIU on an extraschedular basis have been met. 38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2017). As the Board is granting the benefit sought - a TDIU - there remains no aspect of the claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.

II. TDIU Based on Extraschedular

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017). In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is nonetheless unable to obtain or retain substantially gainful employment due to service-connected disability. 38 C.F.R. § 4.16 (b) (2017).

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991). Marginal employment is not considered substantially gainful employment. 38 C.F.R. § 4.16(a). In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

Rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but - as is the case with the Veteran - fail to meet the percentage standards set forth in 38 C.F.R. §§ 4.16(a).

Unlike the criteria for an extra-schedular rating under 38 C.F.R. § 3.321, the grant of an extra-schedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities. See VAOPGCPREC 6-96 (1996). This means that the Board should take into account a veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

Service connection has been established for PTSD, rated as 30 percent from August 15, 2003 to March 1, 2011 and as 50 percent disabling since March 2, 2011. The Veteran was also service connected for erectile dysfunction associated with PTSD with a noncompensable rating since August 31, 2005. No other disabilities were service connected during that time period. As such, the Veteran does not satisfy the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a). Therefore, the central question that must be addressed is whether the Veteran is nonetheless unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The Board finds that he is.

The Veteran contends that his service connected PTSD has prevented him from working since June 1, 2005. February 2015 correspondence from the Veteran's Representative asserted that medical records and medical opinions supported a grant of TDIU since June 1, 2005. In his June 2017 VA Form 21-8940, the Veteran indicated that he had completed less than one year of business college and last worked in 2005.

The Board submitted this case to the Director for consideration of entitlement to a TDIU on an extraschedular basis. In his March 2016 decision, the Director determined the evidence did not show the Veteran was unable to secure and hold a substantially gainful occupation due to his service connected disabilities. As rationale, the Director cited the March 2010 compensation examination of record. The March 2010 examiner was unable to determine if the Veteran's PTSD or his non-service connected bipolar disorder caused his unemployability, though he confusingly also determined the Veteran's PTSD symptoms were mild and had no impairment on employability. The memoranda from the Director of Compensation Service provided little rationale as to his conclusion other than pointing to the March 2010 examination. Additionally, the Director provided no consideration for the Veteran's educational and occupational backgrounds. As the question of whether the Veteran is entitled to TDIU on an extraschedular basis has first been considered by the Director of Compensation Service, the Board may now proceed to evaluate the merits of the appeal. See Anderson v. Shinseki, 22 Vet. App. 423, 427-28 (2009) (the Board has jurisdiction to review determinations of the Director regarding a veteran's entitlement to an extraschedular rating).

The Board notes a May 2007 Social Security Administration (SSA) decision made a number of findings on the Veteran's ability to maintain gainful employment. That decision found, inter alia, that the Veteran ceased to engaged in substantial gainful activity in June 2005; that the Veteran did not have any skills which are transferable to work within his residual functional capacity; considering the types of work which the Veteran was functionally capable of performing in combination with his age, education and work experience, and he could not be expected to make a vocational adjustment to work which existed in significant numbers in the national economy. Also noted was medical evidence of the PTSD diagnosis and records of mild restriction of activities of daily living; moderate difficulty in maintaining social functioning; moderate difficulty in maintaining concentration, persistence, or pace. Further, SSA records reflect the Veteran suffered from moderate limitations in dealing with complex instructions, maintaining attention or concentration, maintaining an acceptable work pace, interacting with supervisors, dealing with work pressures, responding appropriately to changes in the work setting, and moderate to marked limitation in dealing with co-workers. Although SSA decisions are not dispositive, based on the collective evidence of record, the Board finds the decision of probative value.

Finally, the Veteran underwent several VA general and medical examinations and evaluations. On all pertinent examination and medical treatment reports, the Veteran reported anger, depression, uncontrolled outbursts, social withdrawal, mood swings, agitation and restlessness, and nightmares. 

A March 2010 VA examination report reflects the examiner opined the Veteran had episodes of depression and anger, though he stated he was unable to determine if the symptoms were from PTSD or bipolar disorder. He also opined there was no occupational and social impairment as a result of the Veteran's PTSD. 

An August 2012 unemployability assessment reflects the examiner's opinion that if the Veteran did not have PTSD his past education and job experience would permit him to perform all of his prior jobs as well as similar positions. The examiner opined that the Veteran was unable to work at any job whatsoever due solely to his service connected PTSD and related functional limitations. Finally, the examiner noted the March 2010 VA examination report gave a negative opinion about the Veteran's TDIU entitlement, and he stated that despite the examiner's report he found that record of evidence supported the Veteran was unable to work because of his PTSD symptoms. 

A July 2017 unemployability assessment addendum reflects the examiner's continued opinion that the Veteran was unable to work at any job due solely to his PTSD symptoms and related functional limitation. The examiner noted the Director of Compensation's prior determination. In rebuttal he stated that his assessment was based solely on the Veteran's PTSD symptoms, and the March 2010 examination report which the Director used in his decision was conflicting and inaccurate. 

The Board finds that the Veteran's service-connected PTSD has render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background. The Board notes the negative March 2010 VA examination report, but finds that as the report was unclear and conflicting it carries only limited probative value. The Board finds that the August 2012 and July 2017 unemployability assessments are based on complete reviews of the claims file and Veteran's history, and as such finds that they are both credible and highly probative. Although the Veteran did not meet the threshold schedular criteria for entitlement to a TDIU, the Board finds that he has been unable to obtain or maintain substantially gainful employment as a result of his service-connected PTSD.
 

ORDER

A total disability rating based on individual unemployability due to service-connected PTSD is granted.




____________________________________________
J. Schulman
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


